Citation Nr: 1614742	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  14-42 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for systemic lupus erythematosus (SLE).

2. Entitlement to an initial rating in excess of 10 percent for Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	William K. Thames II, Attorney

ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to June 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision in which the RO, inter alia, granted the Veteran's claims for service connection for SLE and Raynaud's syndrome and assigned initial 10 percent ratings for each disability.  Service connection was granted effective June 9, 2010, for SLE and March 31, 2011, for Raynaud's syndrome.  In October 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case was issued in October 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

As the Veteran disagreed with the initial rating assigned following the award of service connection for SLE and Raynaud's syndrome, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

During the pendency of this appeal, the Veteran has appointed Attorney William K. Thames II, as his representative.  See VA Form 21-22a (Appointment of Individual as Claimant's Representative), submitted November 2012.  The Board recognizes the  change in representation.

This appeal is now been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.  The documents in Virtual VA consist of various adjudication documents that are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014). and 38 C.F.R. § 20.900(c) (2015).  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction.    VA will notify the Veteran when further action. on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In a November 2014 letter, Dr. M.K.V., M.D., stated that the Veteran is under active treatment for both SLE and Reynaud's syndrome, which required treatment about four times per year.  As noted in the October 2014 statement of the case, only records dated through July 10, 2012, from Dr. M.K.V. are of record.

These records are potentially relevant to the claims on appeal.  Likewise, ongoing treatment at Naval Hospital Pensacola (to include Naval Branch Health Clinic (NBHC) Whiting Field) has been noted.  However, only records dated through June 2012 are of record.  See August 2012 Letter of S.W.S., FNP-C.  

Further, the evidence indicates a possible worsening of the Veteran's disabilities since his VA examination.  The Veteran was last afforded a VA examination in January 2012.  Regarding SLE, the examiner stated that the Veteran experiences exacerbations of SLE twice per year, lasting less than one week in duration.  Regarding Raynaud's syndrome, the examiner stated that the Veteran experiences characteristic attacks lasting one to three times per week.

In August 2012, S.W.S, FNP-C, authored a letter stating that the Veteran has been diagnosed with Raynaud's syndrome and SLE, which he suffers from occurrences of every day.  S.W.S. also stated that the Veteran has already received treatment seven times in 2012 for pain management.  S.W.S. stated that the Veteran's disabilities do not allow him to be pain free, despite his usage of medications.

According to the Veteran's attorney, the statements of S.W.S. and Dr. M.K.V. show that the Veteran's symptoms are actually worse that reflected on  January 2012 VA examination and warrant increased ratings for the disabilities on appeal.  See October 2014 VA Form 9; October 2012 Notice of Disagreement.  Given those statements, the Board finds that VA examinations are needed  to determine the current severity of the Veteran's service-connected disabilities at issue in this  appeal. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, after undertaking appropriate action to obtain and associate with claims file all outstanding, pertinent records (to particularly include those noted above), the AOJ should arrange for the Veteran to undergo examinations, by appropriate medical professionals.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.  In adjudicating each claim for higher rating, the  AOJ should consider and discuss whether "staged" rating of the disability  (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is  appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Naval Hospital Pensacola (including NHBC Whiting Field) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since July 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically, request that the Veteran furnish, or furnish authorization to obtain, all outstanding, pertinent private (non-VA) medical records-to particularly include records from Dr. M.K.V. dated since July 10, 2012.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for evaluation of his SLE and Raynaud's syndrome.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the  designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify, and provide comment as to the extent, frequency and/or severity (as appropriate) of all symptoms and manifestations of the Veteran's service-connected SLE and Raynaud's syndrome.  The examiner should describe the functional effects of the Veteran's SLE and Reynaud's syndrome on his activities of daily living, to include employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the higher rating claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication)  and legal authority (to include, for each claim, whether staged rating is warranted)

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney e an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND  must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

